Citation Nr: 0617403	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  99-20 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent prior to November 8, 
2005.

2.  Entitlement to a rating for post-traumatic stress 
disorder (PTSD) in excess of 70 percent beginning November 8, 
2005.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1970.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio that, in part, denied 
the appellant's claim of entitlement to an increased 
evaluation for his post-traumatic stress disorder (PTSD) 
disability.  

In August 2005, a videoconference hearing was held between 
the RO and the VA Central Office in Washington, D.C. before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

In September 2005, the Board remanded the case for additional 
development.  While the case was in remand status, the 
appellant's disability evaluation for the PTSD was increased 
from 50 to 70 percent, effective November 8, 2005; however, 
it is presumed that he is seeking the maximum benefit allowed 
by law and regulation, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The RO has now returned the case to the Board for appellate 
review.

The RO has not yet issued a rating decision on the matter of 
the appellant's claim for a total rating based on individual 
unemployability (TDIU); the January 2006 Supplemental 
Statement of the Case (SSOC) indicates that this issue has 
been deferred pending additional development.  Therefore, the 
issues on appeal are as set out on the title page.


FINDINGS OF FACT

1.  Prior to November 8, 2005, the appellant's PTSD was not 
characterized by symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

2.  Beginning November 8, 2005, the appellant's psychiatric 
disability is not shown to have caused him to experience 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

3.  The disability picture caused by the appellant's PTSD 
disability is not so unusual as to render the application of 
the regular schedular rating provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the appellant's PTSD disability were not met prior to 
November 8, 2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 
(2005).

2.  Beginning November 8, 2005, the criteria for an 
evaluation in excess of 70 percent for the appellant's PTSD 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his PTSD increased rating claim by various 
documents, including the October 1999 Statement of the Case 
(SOC), the subsequent SSOCs and correspondence dated in 
February 1999, and March 2006.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In those documents, the RO informed the appellant about what 
was needed to establish entitlement to increased ratings for 
a psychiatric disability (PTSD).  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records, as well as private psychiatric 
records.  The appellant was afforded VA examinations.  He was 
also afforded a Board videoconference hearing.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
veteran of such information in the letter of March 31, 2006.  
The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for a PTSD 
disability, as well as the assistance VA would provide.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

The appellant maintains that he is entitled to ratings in 
excess of the currently assigned evaluations for his PTSD 
disability.  He testified at his August 2005 videoconference 
hearing that he was not currently employed and that he had 
not been employed since 1990, due to his PTSD.  He said that 
he was disabled because of the inability to be around people.  
The appellant stated that he lived alone, that he performed 
perimeter searches and guard duty around his house each night 
and that he got up frequently at night to do this.  He 
further testified that he visited veterans in nursing homes 
as well as family friends, although he stated that he was 
unable to deal with people very well.  The appellant reported 
that his memory was not very good, that he was very 
forgetful, that he received psychiatric care at VA, that he 
was not getting Social Security benefits and that he 
participated in church activities on a regular basis. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against each of the appellant's claims.  The 
appellant has not met the criteria required for the 
assignment of a disability evaluation in excess of 50 percent 
for PTSD prior to November 8, 2005.  Nor has the appellant 
met the criteria required for a disability evaluation in 
excess of 70 percent as of November 8, 2005.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.





Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the private medical evidence of record reveals that 
the appellant complained of anxiety and depression at the 
beginning of the year 1998.  He denied suicidal thought, 
delusional thought and hallucinations.  He was alert and 
oriented in all three spheres.  The treating psychiatrist 
noted on several occasions that the appellant's speech was 
coherent and that his thought process was logical; the 
appellant's judgment and insight were unimpaired.  The 
appellant's memory was intact (recent and remote) and his 
attention and concentration were normal.  He was noted to 
experience nightmares and flashbacks at times.  In March 
1998, the psychiatrist assigned the appellant a GAF score of 
60.  A June 1998 note revealed no worsening of symptoms.

The appellant underwent a VA psychiatric examination in 
October 1999.  The appellant reported that he found it very 
difficult to work around other people.  He also described 
survivor guilt, nightmares and flashbacks.  He said that he 
startled easily and that he was always on guard.  The 
appellant reported symptoms of depression, anxiety and 
insomnia.  He also complained of irritability, nervousness, 
feelings of hopelessness and feelings of helplessness.  On 
mental status examination, the appellant was noted to be 
well-groomed; he was cooperative and maintained eye contact.  
He displayed some restlessness.  His speech was moderately 
excessive and pressured and he had some difficulty 
maintaining a train of thought.  He complained of poor 
concentration.  His affect was irritable and his mood was 
depressed and anxious.  The appellant denied any psychotic 
symptoms.  He denied current suicidal ideation.  The 
appellant was alert and fully oriented.  He was able to 
perform moderately complex calculations and could recall 
objects 
without much prompting.  His knowledge base, insight and 
judgment were all intact.  The examiner rendered a diagnosis 
of PTSD, chronic and severe, and assigned a GAF score of 50.

Review of the appellant's VA treatment records reveals that 
in June 1999, the appellant reported some improvement in all 
symptoms.  He said that he slept four hours per night.  In 
January 2000, the appellant reported being under severe 
stress related to a custody fight with his ex-wife.  He also 
reported having a lot of work stress.  In September 2000, the 
appellant reported that he worked part-time in landscaping 
and in cutting grass.  In January 2001, a psychology 
treatment note indicates that the appellant was being seen 
for the first time since December 1997.  The psychologist 
stated that the appellant had no overt emotional extremes.  
The appellant said that his PTSD symptoms had increased 
during the previous year and that he had felt depressed and 
suicidal due to the absence of his children.  He also said 
that he had been awarded custody of his children and that he 
was going to care for them.  The next month, the appellant 
reported that he had successfully gotten physical custody of 
his children and that this had been accomplished without loss 
of self-control on his part despite legal delays.  The 
psychologist noted that the appellant had made appropriate 
arrangements for child care of the children when the 
appellant was going to work on lawn maintenance.  The 
psychologist also noted that the appellant continued to 
maintain adequate anger control despite the stress of 
parental responsibilities.  The appellant reported that he 
still slept poorly due to nightmares.  In March 2001, the 
appellant reported that he was coping adequately with the 
pressures of raising his children.  He said that he was able 
to relax by visiting other veterans while his children were 
in school.  In June 2001, the appellant reported that he 
continued to feel and to verbally express periodic 
irritability in response to situational provocation with his 
children and pressure from his job.  The appellant reported 
having adequate temper control with his children in August 
2001.  He also reported having had some upsetting incidents 
with several of his lawn care customers.

In January 2002, the appellant reported to continue to feel 
pressure from a relationship with a female friend and from 
reminders of his Vietnam service.  He reported attending 
church services several times per week and helping others 
through volunteer activities.  The psychologist noted that 
the appellant was to start up his lawn service in March or 
April.  In April 2002, the appellant said that he did not 
have a good mood each day.  He had no suicidality or 
homicidality.  He was alert and oriented in all spheres.  His 
speech was normal.  His affect was full and his mood was 
neutral.  The appellant's thought content was logical and 
goal-directed.  There was no psychosis.  The appellant's 
insight and judgment were intact.  In May 2002, the appellant 
told his treating psychologist that he had been able to 
maintain emotional control during another conflictual 
encounter with a customer.  The next month, the appellant 
experienced another verbal encounter over lawn mowing without 
any escalation into physical aggression.  In August 2002, the 
treating psychologist noted that it would be difficult for 
the appellant to continue indefinitely in his business due to 
frequent interaction with the public.

In November 2004, the appellant complained of distressing 
memories, flashbacks, intrusive thoughts, social and 
emotional withdrawal, distrust of others, some sense of 
foreshortened future, insomnia, quick temper arousal, 
hypervigilance, strong startle reaction, poor concentration, 
depression and fatigue.  He denied suicidality and 
homicidality.  His speech was logical and his thoughts were 
organized.  In March 2005, the appellant reported that he was 
doing about the same.  In May 2005, the appellant reported 
that he was using anger management techniques during driving 
situations.  The appellant's treating psychologist noted in 
July 2005 that the appellant was still active in church and 
visiting other veterans.  An October 2005 physician note 
indicates that the appellant was experiencing depression, 
anxiety, insomnia, an inability to deal with the public and 
nightmares.

The appellant underwent another VA psychiatric examination on 
November 8, 2005; the examiner reviewed the appellant's 
claims file and medical record.  The appellant complained of 
flashbacks every day, an inability to concentrate, having to 
constantly control his anger, feeling on edge all of the 
time, hypervigilance, sleep difficulties, dreams of Vietnam 
experiences, positive results from his medications and no 
remissions of his symptoms.  He reported that he avoided 
people except for going to church and being with other 
veterans.  He said that he thought about suicide a lot.  He 
said that felt on guard against his own explosiveness, 
although there had been only one incident where he had hit 
someone.  On mental status examination, there was no 
impairment of thought processes or communication.  There were 
no delusions or hallucinations.  There were no suicidal or 
homicidal thoughts.  The appellant was casually and neatly 
dressed.  The appellant said that he got his own food and 
took care of himself.  The appellant was oriented to person, 
place and time.  The examiner stated that there was no known 
memory problem or impairment of memory.  The appellant 
reported a habit of being "on guard duty."  He said that he 
felt panicky around people and that he was afraid he might 
hurt someone.  He said that he controlled his impulses 
although it was a struggle.  The examiner rendered a 
diagnosis of severe and prolonged PTSD and assigned a GAF 
score of 44, current and past year.  The examiner noted that 
the appellant's PTSD was gradually worsening.

The pertinent regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
The DSM-IV describes a GAF score of 41 to 50 as reflecting 
serious symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job.  Between March 1998 and November 2005, 
the appellant's GAF score decreased from 60 to 44.

The medical evidence shows that the appellant's PTSD 
symptomatology prior to November 8, 2005, was severe enough 
to result in social isolation, anxiety, depressed mood, 
chronic sleep impairment, difficulty controlling anger and 
interpersonal conflicts at work.  Furthermore, the 
appellant's PTSD symptoms resulted in the need for 
psychiatric outpatient treatment, as well as a continuing 
need for medication.  While these PTSD symptoms support the 
assignment of a 50 percent evaluation, the appellant is not 
entitled to an evaluation in excess of 50 percent prior to 
November 8, 2005.  The evidence of record does not establish 
that the appellant demonstrated such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  While the appellant did 
evidence anxiety and depression, problems with sleep and 
hypervigilance, some disturbances of motivation and mood and 
some difficulty in establishing and maintaining effective 
work and social relationships, the evidence of record shows 
that the appellant, by his own account, maintained a lawn 
care business and took care of his minor children for 
extended periods, albeit with some interpersonal conflict, 
and he regularly appeared for treatment without any serious 
complaints.  He also established and maintained social 
relationships at church and with other veterans.  

The evidence of record  demonstrates that the appellant, 
prior to November 8, 2005, experienced such symptoms as 
depressed mood, anxiety and chronic sleep impairment and that 
he did demonstrate reduced reliability and productivity due 
to some disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, but there was no evidence of suicidal 
ideation, obsessional rituals, illogical speech, panic, 
periods of violence, or an inability to establish or maintain 
effective relationships.  Thus, a 70 percent evaluation is 
not warranted prior to November 8, 2005.  Therefore a 50 
percent evaluation, but no more, is warranted under the 
applicable rating criteria prior to November 8, 2005.

Beginning November 8, 2005, the appellant is not entitled to 
a 100 percent schedular rating.  The evidence of record does 
not indicate that he experiences total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The objective findings of the appellant's VA 
outpatient psychiatric treatment in 2004 and 2005, and the 
November 2005 VA psychiatric examination contain no evidence 
that the appellant's symptoms are so incapacitating as to 
border on gross repudiation of reality.  In each instance, 
the appellant has been found to be oriented and capable of 
expressing himself in a coherent and fairly logical manner 
and, despite some significant psychiatric symptoms, the 
appellant's speech, behavior and manner were essentially 
appropriate much of the time.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 50 and 70 percent evaluations for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The RO considered, and rejected, the assignment of an 
extraschedular evaluation for the appellant's PTSD 
disability.  The Board finds no evidence that the appellant's 
service-connected psychiatric disability has presented such 
an unusual or exceptional disability picture at any time as 
to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The two schedular evaluations in this case are not 
inadequate.  There are higher ratings for a psychiatric 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any days of inpatient 
hospitalization for his PTSD since 1997.  The appellant has 
not offered any objective evidence of any symptoms due to the 
PTSD that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case at any time.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because the preponderance of the evidence is against the 
appellant's claim for an evaluation in excess of 50 percent 
for his PTSD disability prior to November 8, 2005, as well as 
an evaluation in excess of 70 percent thereafter, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 50 percent for PTSD is denied for 
the period prior to November 8, 2005.

Beginning November 8, 2005, an evaluation in excess of 70 
percent for the PTSD disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


